Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: AB2614-US
Filling Date: 9/27/2018
Applicant: George et al.
Examiner: Bilkis Jahan


DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the metal structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al (US 2019/0229189 A1, WIPO publication is used for the date and attached).

Regarding claim 20, Clarke discloses a method of manufacturing a quantum dot device, the method (Fig. 2, figures 20-47) comprising: forming a fin 110-2 (Para. 31), extending away from a base 154 (Para. 26, bottommost one), the fin comprising a quantum well stack 152-1, 152-2 (Paras. 36, 47); providing an insulating material 130-2 (Para. 91) to enclose sidewalls of the fin 110-2; forming an opening 125-1 (Para. 41) in the insulating material 130-2; filling the opening with one or more electrically conductive materials (Para. 41); forming a gate electrode line 105-2 (Para. 28) so that a first portion of the gate electrode 105-2 (Para. 28, portion on the 112-2) is above the quantum well stack 152-1, 152-2 and a second portion 105-2 (portion on the 110-2) of the gate electrode is electrically coupled (electrically coupled through the bottom element 123-1) to the one or more electrically conductive materials in the opening 125-1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2019/0312128 A1, WIPO publication is used for the date and attached) in view of Clarke et al (US 2019/0229189 A1, WIPO publication is used for the date and attached).

Regarding claim 1, Roberts discloses a quantum dot device (Figs. 1-2), comprising:
a fin 104-1, 104-2 (Para. 26), extending away from a base 102, the fin 104-1, 104-2 comprising a quantum well stack 142 (Para. 37).

Roberts does not explicitly disclose a gate metal comprising a first portion and a second portion, wherein the first portion is above the quantum well stack, and the second portion is separated from the base by an insulating material; and a metal structure between the second portion of the gate metal and the base.



Regarding claim 2, Clarke further discloses the quantum dot device according to claim 1, wherein the metal structure 136-1 has a first end (bottom) and a second end (top end), the first end (bottom) being in contact with the base 154 and the second end (top) being in contact (contact by some layers, claim does not specify direct contact or physical contact) with the second portion 112-2 (right) of the gate metal.

Regarding claim 3, Clarke further discloses the quantum dot device according to claim 2, wherein a portion of the base 154 (Para. 27, bottom most layer) in contact with the first end of the metal structure 136-1 is a doped portion of a semiconductor material 140-1 (Para. 44).
19 dopants per cubic centimeter.

However, Clarke discloses the doped portion having a dopant concentration of at least 1.1020 dopants per cubic centimeter (Para. 87). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the doped portion having a dopant concentration of at least 5.1019 dopants per cubic centimeter for intended purposes.

Regarding claim 4, Clarke further discloses the quantum dot device according to claim 3, wherein a depth of the doped portion 140-1 is between 10 and 800 nanometers (Para. 86).

Regarding claim 5, Clarke further discloses the quantum dot device according to claim 3, wherein dopants of the doped portion include N- type dopants (Para. 38).


Regarding claim 7, Clarke further discloses the quantum dot device according to claim 1, wherein the metal structure 136-1 has one or more sidewalls, at least portions of the one or more sidewalls being enclosed by the insulating material 130-2.

Regarding claim 8, Clarke further discloses the quantum dot device according to claim 7, wherein the metal structure 136-1 is an opening (product by process) in the insulating 

Regarding claim 9, Clarke further discloses the quantum dot device according to claim 1, wherein the metal structure includes one or more of molybdenum, platinum, chromium, tungsten (Para. 43), and a silicide.

Regarding claim 11, Clarke further discloses the quantum dot device according to claim 1, wherein a height of the metal structure 136-1 is equal or greater than a height of the insulating material 130-2.

Regarding claim 12, Clarke further discloses the quantum dot device according to claim 1, further comprising a gate dielectric 114-2 (Para. 32) between the first portion of the gate metal 112-2 and the quantum well stack 152-1, 152-2, wherein the gate dielectric includes a high-k dielectric material (Para. 32).

Regarding claim 13, Clarke further discloses the quantum dot device according to claim 1, wherein the metal structure 136-1 is an individual one of a plurality of metal structures 136-1 between the second portion of the gate electrode 112-2 and the base 154.

Regarding claim 14, Clarke further discloses the quantum dot device according to claim 1, further comprising one or more magnet lines (Para. 140).



Remark
Examiner needs to search after overcoming the 112 2nd rejection for claim 22.

Allowable Subject Matter
Claims 6, 10, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-19, 24 and 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896